

EXHIBIT 10.6
SUMMIT HOTEL PROPERTIES, INC.
Stock Award Agreement
(Performance-Based Shares)
This Stock Award Agreement (this “Agreement”), dated as of the ___ day of
______, 2016, between SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation (the
“Company”), and ________ (the “Participant”), is made pursuant to the terms of
the Summit Hotel Properties, Inc. 2011 Equity Incentive Plan, as amended and
restated effective June 15, 2015 (the “Plan”).
All terms that are defined in the Plan and used herein shall have the same
meaning given them in the Plan and the terms “Disability,” “Termination Without
Cause” and “Voluntary Termination for Good Reason” shall have the meaning given
them in the Employment Agreement between the Company and the Participant
effective as of _________, 20__. In addition, certain capitalized terms used in
this Agreement have the meanings specified in Section 15 of this Agreement.
1.Grant of Stock Award. Pursuant to the Plan, on _________, 2016 (the “Date of
Grant”), the Company granted, subject to the terms and conditions of the Plan
and subject further to the terms and conditions set forth in this Agreement, to
the Participant a Stock Award for a total of ____________ shares of Common Stock
(the “Target Shares”). As provided in Sections 2 and 3, the number of shares of
Common Stock that the Participant may earn under this Stock Award will range
from zero shares to twice the number of Target Shares. If the number of shares
of Common Stock earned under this Stock Award exceeds the number of Target
Shares, the shares earned in excess of the number of Target Shares (the
“Additional Shares”) will be issued as soon as practical after the end of the
Measurement Period, but no later than March 15 of the year following the end of
the Measurement Period.
2.    Earning the Stock Award. Pursuant to the terms of the Plan and this
Agreement, if a Change in Control does not occur on or before the third
anniversary of the Date of Grant, the Participant will earn shares of Common
Stock under this Stock Award as provided in this Section 2:
(a)    If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the third anniversary of the Date of
Grant, the Participant will earn the number of shares of Common Stock determined
by multiplying the number of Target Shares times the Applicable Percentage. The
lesser of (i) the number of shares of Common Stock earned under the preceding
sentence and (ii) a number of shares of Common Stock equal to the number of
Target Shares shall be vested and nonforfeitable as of the last day of the
Measurement Period. Any Additional Shares that are earned under this Stock Award
shall be vested and nonforfeitable on the date the Additional Shares are issued
to the Participant or the person or entity entitled to receive the shares under
the laws of descent and distribution or the Participant’s will.
(b)    If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date that the Participant’s
employment with the Company and its Affiliates ends before the third anniversary
of the Date of Grant on account of Termination Without Cause or Voluntary
Termination for Good Reason, the Participant will earn the number of shares of
Common Stock determined in accordance with Section 2(a) multiplied by a
fraction. The numerator of the fraction will be the number of days after the
Date of Grant that the Participant was employed by the Company or an Affiliate
and the denominator of which is the number of days in the period beginning on
the Date of Grant and ending on the third anniversary of the Date of Grant. The
lesser of (i) the number of shares of Common Stock earned under the preceding
sentence and (ii) a number of shares of Common Stock equal to the number of
Target Shares shall be vested and nonforfeitable as of the last day of the
Measurement Period. Any Additional Shares of Common Stock that are earned under
this Stock Award shall be vested and nonforfeitable on the date the Additional
Shares are issued to the Participant.
(c)    If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date that the Participant’s
employment with the Company and its Affiliates ends before


1

--------------------------------------------------------------------------------




the third anniversary of the Date of Grant on account of death or Disability,
the Participant will earn the number of shares of Common Stock determined in
accordance with Section 2(a). The lesser of (i) the number of shares of Common
Stock earned under the preceding sentence and (ii) a number of shares of Common
Stock equal to the number of Target Shares shall be vested and nonforfeitable as
of the last day of the Measurement Period. Any Additional Shares of Common Stock
that are earned under this Stock Award shall be vested and nonforfeitable on the
date the Additional Shares are issued to the Participant or the person or entity
entitled to receive the shares under the laws of descent and distribution or the
Participant’s will.
3.    Change in Control. Pursuant to the terms of the Plan and this Agreement,
if a Change in Control occurs before the third anniversary of the Date of Grant,
the Participant will earn shares of Common Stock under this Stock Award as
provided in this Section 3:
(a)    If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the Control Change Date, the Participant
will earn the number of shares of Common Stock determined in accordance with the
provisions of Section 2(a) (calculated as of the Control Change Date). Any
Additional Shares that are earned in accordance with the preceding sentence and
Section 2(a) shall be issued as of the Control Change Date.
(b)    The number of shares of Common Stock earned under Section 3(a) (including
any Additional Shares), shall be vested and nonforfeitable on the third
anniversary of the Date of Grant if the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until such date.
Notwithstanding the preceding sentence, the number of shares of Common Stock
earned under Section 3(a) (including any Additional Shares) shall be vested and
nonforfeitable on the Control Change Date if the surviving or successor entity
in the Change in Control does not assume the Stock Award or replace the Stock
Award with a comparable grant covering common stock of the surviving or
successor entity. Notwithstanding the two preceding sentences, the number of
shares of Common Stock earned under Section 3(a) (including any Additional
Shares) shall be vested and nonforfeitable on the date that the Participant’s
employment with the Company and its Affiliates ends if the Participant remains
in the continuous employ of the Company or an Affiliate from the Date of Grant
until the date such employment ends, after the Control Change Date, on account
of the Participant’s death, Disability, Termination Without Cause or Voluntary
Termination for Good Reason.
4.    Forfeiture. Shares of Common Stock that are not earned as of the last day
of the Measurement Period shall be forfeited. Except as specifically provided in
Sections 2 and 3, shares of Common Stock that are not earned and vested and
nonforfeitable on or before the date that the Participant’s employment with the
Company and its Affiliates ends shall be forfeited on the date the Participant’s
employment with the Company and its Affiliates ends.
5.    Committee Certification. No shares of Common Stock subject to this Stock
Award will be earned except to the extent that the Committee certifies, in
writing, the number of shares of Common Stock (including any Additional Shares)
that are earned under Section 2 or Section 3.
6.    Dividends.     Dividends payable on the shares of Common Stock subject to
this Stock Award, i.e., the number of shares equal to the Target Shares, shall
be accumulated and paid only to the extent that such shares are earned under
Section 2 or Section 3. If the Participant becomes entitled to receive any
Additional Shares, then the Participant also shall be entitled to receive a
payment equal to the dividends that would have been paid on the Additional
Shares during the Measurement Period. Any dividends or dividend equivalents
payable under this Section 6 shall be paid as soon as practicable after the end
of the Measurement Period, but no later than March 15 of the year following the
end of the Measurement Period.
7.    Transferability. Shares of Common Stock covered by the Stock Award that
have not become vested and non-forfeitable as provided in Section 2 or Section 3
of this Agreement cannot be transferred. Shares of Common Stock covered by the
Stock Award and any Additional Shares may be transferred, subject to the
requirements of applicable securities laws, after such shares have become vested
and non-forfeitable in accordance with Section 2 or Section 3 of this Agreement.


2

--------------------------------------------------------------------------------




8.    Stockholder Rights. On and after the Date of Grant and prior to forfeiture
of any shares of Common Stock covered by the Stock Award, the Participant shall
have the right to vote the shares. Prior to the date the shares of Common Stock
covered by the Stock Award become vested and non-transferable in accordance with
Section 2 or Section 3 of this Agreement, any dividends or distributions on the
nonvested shares (other than dividends or distributions paid in the form of
additional shares of Common Stock) shall be paid in accordance with Section 6.
Notwithstanding the preceding sentences, the Company shall retain custody of any
certificates evidencing the shares of Common Stock covered by the Stock Award
and any shares of Common Stock distributed as a dividend on the shares of Common
Stock covered by the Stock Award until the date such shares have become vested
and non-forfeitable, and the Participant hereby appoints the Company’s President
and the Company’s Secretary as the Participant’s attorneys-in-fact, with full
power of substitution, with the power to transfer to the Company and cancel any
shares of Common Stock covered by the Stock Award that are forfeited in
accordance with Section 2 of this Agreement.
9.    No Right to Continued Employment. This Agreement and the grant of the
Stock Award do not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.
10.    Change in Capital Structure. In accordance with the terms of the Plan,
the terms of the Stock Award shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.
11.    Governing Law. This Agreement shall be governed by the laws of the State
of Texas (other than any choice-of-law provisions that would require the
application of the laws of a State other than the State of Texas).
12.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.
13.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.
14.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.
15.    Definitions. For purposes of this Agreement, the following terms have the
following definitions:
(a)    “Applicable Percentage” means the percentage determined in accordance
with the following sentences, based on the Company’s Percentile Ranking for the
Measurement Period. If the Company’s Percentile Ranking is below 30%, then the
Applicable Percentage shall be zero percent; unless the Company’s TSR for the
Measurement Period averages 8.5% per annum in which case the Applicable
Percentage will be 25%. If the Company’s Percentile Ranking is 30%, then the
Applicable Percentage is 25%. If the Company’s Percentile Ranking is 55%, then
the Applicable Percentage is 100%. If the Company’s Percentile Ranking is 80% or
more, then the Applicable Percentage is 200%. If the Company’s Percentile
Ranking is at least 30% but less than 55% or at least 55% but less than 80%, the
Applicable Percentage shall be determined using linear interpolation.
(b)    “Closing Stock Price” means the volume weighted average closing price of
the Common Stock and the common stock of each Index company for the last ten
trading days of the Measurement Period.
(c)    “Index” means the SNL U.S. Lodging REIT Index prepared by SNL Financial
LC, or, in the event such index is discontinued or its methodology significantly
changed, a comparable index selected by the


3

--------------------------------------------------------------------------------




Committee in good faith. A Company shall be an “Index company” only if the
company’s market capitalization on the first day of the Measurement Period is at
least $100 million. A company shall not be an “Index company” if, during the
Measurement Period, it makes a public disclosure of its intent or agreement to
enter into a merger or sale with another company. A company shall be an “Index
company” only if it is listed on the Index for the entire Measurement Period;
provided, however, that a company that would be an Index company that becomes
subject to a proceeding as a debtor under the U.S. Bankruptcy Code during the
Measurement Period shall be an “Index company” and its TSR for the Measurement
Period shall be negative one hundred percent (-100%).
(d)    “Initial Stock Price” means the volume weighted average closing price of
the Common Stock and the common stock of each Index company for the last ten
trading days before the first day of the Measurement Period.
(e)    “Measurement Period” means the period beginning on the Date of Grant and
ending on the earlier of the third anniversary of the Date of Grant or a Control
Change Date.
(f)    “Percentile Ranking” means the relative ranking of the Company based on
the Company’s TSR for the Measurement Period compared to the TSR of each Index
company for the same Measurement Period.
(g)    “TSR” means, for the Measurement Period, the total percentage return per
share of, as applicable, the Common Stock and the common stock of each Index
company, based on the Initial Stock Price and the Closing Stock Price and
assuming contemporaneous reinvestment in, as applicable, Common Stock and the
common stock of each Index company, of all dividends and other distributions at
the closing price of one share of Common Stock or common stock of the Index
company, as applicable, on the date such dividend or other distribution is paid.
16.    Recoupment. The Participant acknowledges and agrees that the
Participant’s rights in the Common Stock covered by this Stock Award and any
dividends or other distributions paid or payable with respect to that Common
Stock is subject to recoupment or repayment if, and to the extent that, such
action is required under applicable law or any Company recoupment or “clawback”
policy as in effect on the date that the Participant’s interest in the Common
Stock covered by the Stock Award becomes vested and non-forfeitable.
[Signature Page Follows.]


    


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.


SUMMIT HOTEL PROPERTIES, INC.




By:                    
Name:
Title:






PARTICIPANT




                    






5